DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-11, 14-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuyama et al. (US-6079589-A) in view of Hein et al. (US-20160318693-A1).
Matsuyama discloses a container (10), comprising: a canister (11) comprising: a double wall structure comprising: an inner wall (15); an outer wall (16); a first end, configured to support the canister on a surface; and a second end (Fig. 1); an opening in the second end extending through the double wall structure; and a neck structure encircling the opening and extending in an axial direction (Fig. 2); a lid (12) adapted to seal the opening, the lid comprising: a threaded sidewall configured to be received into the neck structure (Fig. 2); and a top surface (20) with a spout (13) , wherein the spout extends from the top surface of the lid and through the top surface and a bottom surface; a cap (24) adapted to resealably seal the spout; a tether (34) connected between the cap and an anchor point on the lid; wherein the tether is configured to prevent separation of the cap from the lid when the cap is decoupled from the spout (Fig. 3), wherein the spout is off-centered on the top surface (Fig. 2), wherein the spout further comprises an annular ridge on a cylindrical outer wall of the spout (Fig. 3), wherein the threaded sidewall extends to a depth greater than an external height of the neck structure (depending on the area selected), wherein the double wall structure comprises a sealed vacuum cavity between the inner wall and the outer wall (col. 2, lines 24-37), wherein the inner wall comprises a dome portion (Fig. 2), wherein the outer wall comprises a seam proximate the first end (Fig. 1), wherein the first end has a first outer diameter; a second end having an opening, wherein the opening has a second outer diameter smaller than the first outer diameter; a cylindrical wall spaced between the first end and the second end, wherein an outer diameter of the cylindrical wall tapers from the first outer diameter to the second outer diameter along a shoulder region of the cylindrical wall; and a neck structure encircling the opening and extending in an axial direction (Figs. 1, 2).
Matsuyama fails to teach a carry handle, rotatably coupled to a cylindrical sidewall of the lid, wherein when the lid is coupled to the neck structure, the carry handle can rotate through at least 220 degrees, wherein the cap and the tether are formed from a polymer material, and wherein the threaded sidewall of the lid is configured to screw onto a threaded inner surface of the neck structure.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the cap and tether from a polymer material, in order to adjust the cost of the container and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 
Hein teaches that it is known in the art to manufacture a lid with a handle (50) rotatably coupled to a cylindrical sidewall of the lid, wherein when the lid is coupled to the neck structure, the carry handle can rotate through at least 220 degrees (Figs. 4, 5), and that a lid can have a sidewall with treads that screw into a threaded inner surface of a neck structure (Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the lid with  handle, in order to make it easier for a user to carry the container. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the threads inside the container, as taught by Hein, since such a modification would be a simple substitution of location connections for a container and lid.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuyama and Hein in view of Liu (US-7270244-B1).
Matsuyama fails to teach wherein the spout further comprises a threaded cylindrical outer wall configured to interface with a threaded inner surface of the cap.
Lu teaches that it is known in the art to manufacture a spout and cap with thread connections (Fig. 5).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container of Matsuyama with the spout and cap connection taught by Liu, since such a modification would be substitution of known spout and cap structures/connections to achieve a known result.

Claim(s) 13, 16, 22-25 and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuyama or Matsuyama and Hein in view of Michie (US-20160159538-A1).
Matsuyama fails to teach wherein the anchor point comprises an integrally formed U- shaped connector.
Michie teaches that it is known in the art to connect a tether with an integrally formed u-shaped connector (40).
 It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the anchor of Matsuyama as a u-shaped connector, as taught by Michie, since such a modification would be a simple substitution of connection structures to connect a tether.

Claim(s) 12, 18, 21, 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuyama in view of the references combined above and further inv view of Metz (US-0459253-A).
Matsuyama fails to teach wherein the carry handle comprises a polymeric grip structure and wherein the grip structure is a sleeve and wherein the grip structure has a larger diameter than the carry handle
Matz teaches that it is known in the art to manufactured a handle with a larger grip sleeve (Fig. 1)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the handle with a grip in order to make the handle easier to grab. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the handle grip from a polymer material, in order to adjust the cost of the container and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733